Title: From Alexander Hamilton to Major General Adam Stephen, May 1777
From: Hamilton, Alexander
To: Stephen, Adam


[Morristown, New Jersey May, 1777. “Mr. Carter who I am told is a friend of the cause has been here to complain that some persons under the Commersary’s orders, insist on taking from him two labouring oxen, which he cannot possibly spare from the business of his farm. As Agriculture is as necessary to go on as anything else, as The General wishes not unreasonably to distress the inhabitants and as it often happens that those who are charged with business of this kind are incapable of weighing matters as they ought, and in some instances may act wantonly and oppressively, you will be pleased to pay some attention to this complaint, and if reasonable remove the cause.” Letter not found.]
